         Case 1:16-cv-08719-SDA Document 182 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϴͬϮϬͬϮϬϮϭ
 Henry Campbell et al.,

                                 Plaintiffs,
                                                            1:16-cv-08719 (SDA)
                     -against-
                                                             ORDER
 City of New York,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Thursday, September

16, 2021, at 2:00 p.m. EST to discuss the Joint Motion for Settlement Approval. (See ECF No. 179.)

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

       The Court adopts the procedure agreed to by the parties for any Plaintiff to object to the

Settlement Agreement. (See Settlement Agreement, ECF No. 179-1, ¶ 8.1.) Accordingly, any

Plaintiff who wishes to object shall appear (via telephone) for the conference or shall contact the

Court in writing. (See id.) Plaintiffs’ counsel must provide a copy of this Order to Plaintiffs via

email, or other appropriate means, and, no later than Thursday, September 9, 2021, file an

affidavit reflecting that such notice has been provided.

SO ORDERED.

DATED:         New York, New York
               August 20, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
